Exhibit 10(j)-1

SECRETARIAL CERTIFICATION
OF THE
COMPENSATION/NOMINATING/CORPORATE GOVERNANCE
COMMITTEE
TCF FINANCIAL CORPORATION
May 21, 2005

*****************************************************************

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, an amendment regarding ongoing eligibility under the SERP Plans has
been proposed for approval;

 

NOW, THEREFORE IT IS HEREBY

 

RESOLVED, that the first sentence of Article II (b) of the TCF Financial
Corporation 2005 ESPP SERP and the 2005 Cash Balance Pension Plan SERP is
revised to read as follows, effective as of the same dates applicable to the
plan restatements adopted January 24, 2005:

 

                                                Employees of TCF Financial, or
any of its direct or indirect subsidiaries, are eligible for this Plan if they
are in a job classification that was eligible to participate in either the TCF
Financial Executive Deferred Compensation Plan or the TCF Financial Senior
Officer Deferred Compensation Plan as of December 31, 2004.

 

 

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of the minutes of the
Compensation/Nominating/Corporate Governance Committee of the TCF Financial
Corporation meeting held on May 21, 2005 and that the minutes have not been
modified or rescinded as of the date hereof.

 

Dated:    May 21, 2005

                                                                                                                                                               

(Corporate Seal)

                                                                                                               
/s/ Gregory J. Pulles                                          

                                                                                                               
Gregory J. Pulles, Secretary

 

--------------------------------------------------------------------------------